ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the motion of respondent Northern States Power Co., d/b/a/ Xcel Energy, to strike portions of the briefs of appellants and amici curiae and to strike affidavits from the appendix of appellant Minnesota Metropolitan Council is denied.
BY THE COURT:
Alan C. Page Associate Justice
BLATZ, C.J., GILBERT, J., and HANSON, J., took no part in the consideration or decision of this case.
CHRISTOPHERSON, J., appointed pursuant to Minn. Const, art. VI, § 2, and Minn.Stat. § 2.724, subds. 1, 2 (2002).